Exhibit 10.2

 

FIRST AMENDMENT

TO

AIRCRAFT DRY LEASE

 

Effective as of September 1, 2014, Intrepid Production Holdings LLC (“Lessor”),
and Intrepid Potash, Inc. (“Lessee”) enter into this First Amendment to Aircraft
Dry Lease (this “Amendment”).  This Amendment amends the Aircraft Dry Lease,
dated January 9, 2009, between Lessor and Lessee (the “Agreement”).

 

The parties agree to amend the Agreement as follows:

 

1.              Section One LEASE OF AIRCRAFT of the Agreement is amended as
follows.  The first sentence shall be deleted in its entirety and replaced with
the following:

 

For $6,235 per flight hour, Lessor agrees to lease the Aircraft to Lessee.

 

2.              All other provisions of the Agreement remain unchanged and in
full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

LESSOR

 

 

 

Intrepid Production Holdings LLC

 

 

 

By:

Intrepid Production Corporation

 

Its:

Member

 

 

 

 

 

 

By:

/s/ Robert P. Jornayvaz III

8/12/14

 

 

 

Robert P. Jornayvaz III

 

 

 

President

 

 

 

 

 

LESSEE

 

 

 

Intrepid Potash, Inc.

 

 

 

 

 

By:

/s/ Martin D. Litt

8/13/14

 

 

Martin D. Litt

 

 

Executive Vice President, General Counsel and Secretary

 

 

--------------------------------------------------------------------------------